NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record of (KR 101748645 B1) teaches a vehicle battery pack (Figure 1, 10), comprising: at least one battery cell (100); a second solid-liquid phase change material (310) that has a heat storage property, and a heat storage container (320) that has thermal conductivity and has an internal space filled with the second solid-liquid phase change material (310) (as illustrated).  KR’645 fails to teach a first solid-liquid phase change material that directly comes in contact with the battery cell (100) and fills the housing space.  The prior art of (CN 208271994 U) teaches a vehicle battery pack (Figure 3), comprising: at least one battery cell (3); a casing (Figure 4, 2) that has a heat dissipation property for discharging heat outside the casing (2) and houses the battery cell (3) in a housing space (as illustrated); a first solid-liquid phase change material (4) that directly comes in contact with the battery cell (3) and fills the housing space (as illustrated in Figure 3).  However, the closest prior art of record fails to teach the combination of a first solid-liquid phase change material that directly comes in contact with the battery cell and fills the housing space; and a second solid-liquid phase change material that has a heat storage property and has a second phase change temperature higher than a first phase change temperature of the first solid-liquid phase change material; and a heat storage container that has thermal conductivity and has an internal space filled with the second solid-liquid phase change material, wherein
the heat storage container is housed in the housing space of the casing, and has an outer wall surface that comes in contact with an inner wall surface of the casing.  This combination is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							5/21/2022Primary Examiner, Art Unit 1725